Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 12/22/2017 and IDS filed on 5/24/2018. 
Claims 1-20 are pending.

Priority
3.	The examiner acknowledges the present application has a priority date of 12/23/2016 from a China application.
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
5.	Claims objected to because of the following:  
Claim 7 recited “a.sub.n”, however does not define what a.sub.n represent.
	Claim 9 recited parameter “b” in equation EDP(S.sub.i) , however does not define what b represent.
Claims 11 and 12 recited plurality of equation , without defining what G is . what g.sub.n is. 

6.	Appropriate correction is required.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recited “a thermal temperature feedback model, used to acquire a thermal level of the device under test, by thermal levels of the one or more adjacent devices, distance levels between the device under test and the one or more adjacent devices, a vertical thermal diffusion level of the device under test, a power level of the device under test, and an ambient temperature level of the device under test and the one or more adjacent devices”, however it is not apparent what is feedback in the temperature model in order to determine thermal level of the device under test. It is not apparent what the basis for obtaining the thermal temperature feedback model in order to determine the thermal level of the device under test. The claim recited thermal level, distance levels, and a vertical thermal diffusion level – however it is not apparent what is 
Claim 1 recited “a thermal resistance modification model, used to acquire a modified thermal resistance of the device under test according to the thermal level of the device under test and a reference thermal resistance; and a thermal capacity modification model, used to acquire a modified thermal capacity of the device under test according to the thermal level of the device under test and a reference thermal capacity”, however it is not apparent what the thermal resistance modification model and the thermal capacity modification model represent and what the modification of the thermal resistance and modified thermal capacity of the device under test represent. It is not apparent how the modified thermal resistance of the device under test is determined from the thermal level of the device under test and the reference thermal resistance. It is not apparent how the modified thermal capacity of the device under test is determined from the thermal level of the device under test and the reference thermal capacity
Claim 2 recited “a temperature level model for acquiring a temperature level of a device; and a thermal level model for acquiring a thermal level of the device”, however it is not apparent what the different between the temperature level model and the thermal level model – as the term temperature and thermal are similarly used.
Claim 20 recited “a thermal temperature feedback model, used to acquire a thermal level of the device under test, by thermal levels of the one or more adjacent devices, distance levels between the device under test and the one or more adjacent devices, a vertical thermal diffusion level of the device under test, a power level of the 
Claim 20 recited “a thermal resistance modification model, used to acquire a modified thermal resistance of the device under test according to the thermal level of the device under test and a reference thermal resistance; and a thermal capacity modification model, used to acquire a modified thermal capacity of the device under test according to the thermal level of the device under test and a reference thermal capacity”, however it is not apparent what the thermal resistance modification model and the thermal capacity modification model represent and what the modification of the thermal resistance and modified thermal capacity of the device under test represent. It is not apparent how the modified thermal resistance of the device under test is determined from the thermal level of the device under test and the reference thermal resistance. It is not apparent how the modified thermal capacity of the device under test is determined from the thermal level of the device under test and the reference thermal capacity.
As per claims 3-19 are rejected to for incorporating the above limitations into the claims by dependency.


Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-3, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (U.S. Pub. No. 2016/0048622 A1).

As per claim 1, Jeon discloses:
A self-heating effect apparatus comprising: 
a memory, storing program instructions for a self-heating effect model, and a processor, coupled to the memory and, when executing the program instructions, configured to process (See Figure 3, i.e. CPU, storage device, working memory) the self-heating effect model for characterizing a heat flow network of devices (See Para [0062], i.e. calculate … self heating) the devices including a device under test and one or more adjacent devices surrounding the device under test, wherein the self-heating effect model (See Figure 16 & Para [0129]-[0130], i.e. plurality of inverters…temperature variation of each [Figure 16 illustrate transistor 710 with adjacent transistors]) includes: 
a thermal temperature feedback model, used to acquire a thermal level of the device under test, by thermal levels of the one or more adjacent devices (See Para [0129]-[0136], i.e. transistors TR1 and TR2 … simulation), distance levels between the device under test and the one or more adjacent devices (See Para [0136], i.e. different positions on the layout … adjacent to transistors –[prior art disclose positioning and adjacent, therefore including a distance , as positioning adjacent and touching (Figure 16) , zero distance separation]), a vertical thermal diffusion level of the device under test (See Para [0129]-[0136],temperature increments of the transistors…TR1 and TR2), a power level of the device under test (See Para [0129]-[0136], i.e. power consumed…TR1 and TR2) are identically), and an ambient temperature level of the device under test and the one or more adjacent devices (See Para [0129]-[0136], i.e. temperature due to different between ambient temperatures…low …. Become relatively high); 
a thermal resistance modification model, used to acquire a modified thermal resistance of the device under test according to the thermal level of the device under test and a reference thermal resistance (See Para [0065]-[0067], i.e. thermal circuit…electric resistance…replaced with the thermal netlist…thermal resistance, See Para [0077], See Para [0081]-[0080] –[prior art determine the thermal resistance by referencing on geometrical information is considered as the acquire as cited above]); and 
a thermal capacity modification model, used to acquire a modified thermal capacity of the device under test according to the thermal level of the device under test and a reference thermal capacity (See Para [0065]-[0067], i.e. thermal prior art determine the thermal capacitance by referencing on geometrical information is considered as the acquire as cited above]).

As per claim 2, Jeon discloses all of the features of claim 1 as discloses above wherein Jeon also discloses wherein: the thermal temperature feedback model comprises: a temperature level model for acquiring a temperature level of a device; and a thermal level model for acquiring a thermal level of the device (See Para [0065]-[0067], i.e. thermal circuit…electric resistance…replaced with the thermal netlist…thermal resistance, See Para [0077], See Para [0081]-[0080]).
As per claim 3, Jeon discloses all of the features of claim 2 as discloses above wherein Jeon also discloses wherein: temperature levels of the devices include a temperature level of the device under test and temperature levels of the one or more adjacent devices; and thermal levels of the devices include a thermal level of the device under test and thermal levels of the one or more adjacent devices (See Para [0129]-[0136],temperature increments of the transistors…TR1 and TR2).

As per claim 15, Jeon discloses all of the features of claim 1 as discloses above wherein Jeon also discloses wherein: a distance level, denoted as W.sub.i0, between the device under test and an i-th adjacent device is acquired according to a distance, denoted as L.sub.i0, between the device under test and the i-th adjacent device, W.sub.i0=1/L.sub.i0  (See Para [0136], i.e. different positions on the layout … adjacent 
As per claim 16, Jeon discloses all of the features of claim 1 as discloses above wherein Jeon also discloses wherein: a distance level, denoted as W.sub.i0, between the device under test and an i-th adjacent device is acquired according to a distance, denoted as L.sub.i0, between the device under test and the i-th adjacent device, W.sub.i0=1/L.sub.i0.sup.2  (See Para [0136], i.e. different positions on the layout … adjacent to transistors).

As per claim 18, Jeon discloses all of the features of claim 1 as discloses above wherein Jeon also discloses wherein: the power level, denoted as EPD(S.sub.0), of the device under test is acquired according to a power, denoted as P.sub.0, of the device under test, EPD(S.sub.0)=b*P.sub.0. (See Para [0129]-[0136], i.e. power consumed…TR1 and TR2) are identically).

As per claim 19, Jeon discloses all of the features of claim 1 as discloses above wherein Jeon also discloses wherein: the ambient temperature level, denoted as ETS, of the device under test and the one or more adjacent devices is acquired according to an ambient temperature, denoted as T.sub.s, of the device under test and the one or more adjacent devices, ETS=tT.sub.s. (See Para [0129]-[0136], i.e. temperature due to different between ambient temperatures…low …. Become relatively high).

As per claim 20, Jeon discloses:

providing devices including a device under test and one or more adjacent devices surrounding the device under test; providing a self-heating effect apparatus  (See Figure 16 & Para [0129]-[0130], i.e. plurality of inverters…temperature variation of each [Figure 16 illustrate transistor 710 with adjacent transistors]) including: a memory, storing program instructions  (See Figure 3, i.e. CPU, storage device, working memory ) for a self-heating effect model, and a processor, coupled to the memory and, when executing the program instructions, configured to process the self-heating effect model for characterizing a heat flow network of devices (See Para [0062], i.e. calculate … self heating), the devices including a device under test and one or more adjacent devices surrounding the device under test (See Figure 16 & Para [0129]-[0130], i.e. plurality of inverters…temperature variation of each [Figure 16 illustrate transistor 710 with adjacent transistors]), 
wherein the self-heating effect model includes: a thermal temperature feedback model, used to acquire a thermal level of the device under test, by thermal levels of the one or more adjacent devices (See Para [0129]-[0136], i.e. transistors TR1 and TR2 … simulation), distance levels between the device under test and the one or more adjacent devices (See Para [0136], i.e. different positions on the layout … adjacent to transistors –[prior art disclose positioning and adjacent, therefore including a distance , as positioning adjacent and touching (Figure 16) , zero distance separation]), a vertical thermal diffusion level of the device under test (See Para [0129]-[0136],temperature increments of the transistors…TR1 and TR2), a power level of the device under test (See Para [0129]-[0136], i.e. power consumed…TR1 and an ambient temperature level of the device under test and the one or more adjacent devices (See Para [0129]-[0136], i.e. temperature due to different between ambient temperatures…low …. Become relatively high), 
a thermal resistance modification model, used to acquire a modified thermal resistance of the device under test according to the thermal level of the device under test and a reference thermal resistance (See Para [0065]-[0067], i.e. thermal circuit…electric resistance…replaced with the thermal netlist…thermal resistance, See Para [0077], See Para [0081]-[0080] –[prior art determine the thermal resistance by referencing on geometrical information is considered as the acquire as cited above]), and 
a thermal capacity modification model, used to acquire a modified thermal capacity of the device under test according to the thermal level of the device under test and a reference thermal capacity (See Para [0065]-[0067], i.e. thermal circuit…thermal capacitance…replace a value, See Para [0077], See Para [0081]-[0080] -–[prior art determine the thermal capacitance by referencing on geometrical information is considered as the acquire as cited above]); 
acquiring a thermal level of the device under test, by inputting the thermal levels of the one or more adjacent devices (See Para [0129]-[0136], i.e. transistors TR1 and TR2 … simulation), the distance levels between the device under test and the one or more adjacent devices (See Para [0136], i.e. different positions on the layout … adjacent to transistors –[prior art disclose positioning and adjacent, therefore including a distance , as positioning adjacent and touching (Figure 16) , zero distance separation]), the vertical thermal diffusion level of the device under test (See Para  the power level of the device under test (See Para [0129]-[0136], i.e. power consumed…TR1 and TR2) are identically), and the ambient temperature level of the device under test and the one or more adjacent devices, into the thermal temperature feedback model (See Para [0129]-[0136], i.e. temperature due to different between ambient temperatures…low …. Become relatively high);
acquiring the modified thermal resistance of the device under test by inputting the thermal level of the device under test and the reference thermal resistance into the thermal resistance modification model (See Para [0065]-[0067], i.e. thermal circuit…electric resistance…replaced with the thermal netlist…thermal resistance, See Para [0077], See Para [0081]-[0080] –[prior art determine the thermal resistance by referencing on geometrical information is considered as the acquire as cited above]); and 
acquiring the modified thermal capacity of the device under test by inputting the thermal level of the device under test and the reference thermal capacity into the thermal capacity modification model (See Para [0065]-[0067], i.e. thermal circuit…thermal capacitance…replace a value, See Para [0077], See Para [0081]-[0080] -–[prior art determine the thermal capacitance by referencing on geometrical information is considered as the acquire as cited above]).

Allowable Subject Matter
11.	Claims 4-14 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 

12.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the limitations of claims 4, 12, and/or 17 – wherein claims 5-11 and 13 depend directly and/or indirectly from claim 4 – wherein claim 14 depend on claim 12.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/NHA T NGUYEN/Primary Examiner, Art Unit 2851